t c memo united_states tax_court kenco restaurants inc et al petitioners v commissioner of internal revenue respondent docket nos filed date pursuant to sec_482 i r c r reallocated among a group of commonly owned corporations certain management service fees charged by one member of the group to the other members held ps have failed to prove that r abused his discretion by making an arbitrary capricious or unreasonable reallocation held further ps were negligent in making their initial allocation john d steffan for petitioners diane d helfgott for respondent cases of the following petitioners are consolidated herewith k-k restaurants inc docket no bryan realty inc docket no tiffin avenue realty co inc docket no memorandum findings_of_fact and opinion halpern judge these cases have been consolidated for trial briefing and opinion respondent has determined deficiencies in income_tax and accuracy-related_penalties as follows petitioner kenco restaurants inc kenco k-k restaurants inc k-k year deficiency penalty dollar_figure big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number tiffin avenue realty co inc tiffin bryan realty inc bryan after concessions the remaining issues to be determined are whether respondent's reallocations of deductions among petitioners and certain other commonly controlled corporations under sec_482 were necessary to clearly reflect the income of such corporations and whether petitioners are liable for the accuracy-related_penalties imposed pursuant to sec_6662 unless otherwise indicated all section references are to the internal_revenue_code as in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact introduction some of the facts have been stipulated and are so found the stipulation of facts with accompanying exhibits is incorporated herein by this reference at the time of the filing of the petitions in these cases the principal places of business of all petitioners were in ohio the commonly owned group petitioners are members of a commonly owned group of corporations the group except for one member of the group bkk management inc bkk each member of the group either owns and operates one or more taco bell restaurants or owns the real_estate on which another member of the group operates a taco bell restaurant bkk provides management and administrative support services to the other members of the group during the years at issue each member of the group was owned in equal shares by george l kentris g kentris michael n kentris m kentris and kenneth j baerwaldt baerwaldt either individually or together with their spouses messrs g kentris m kentris and baerwaldt were also the directors and managing officers of each member of the group collectively the owner-managers bkk management inc bkk was established as a cost_company to provide management and administrative support services to the other members of the group the purchasing members at cost among the services bkk provided to the purchasing members were the following accounting and administrative services advertising coordination and installation of taco bell menus renovations remodeling and repairs building and equipment maintenance insurance coverage training inspections and contracting bkk’s costs which were passed on to the purchasing members included payroll-related costs including salaries employment_taxes and the cost of health benefits and incidental costs including office supplies telephone charges and rent the payroll-related costs represented the vast majority of bkk's costs in providing the management and administrative services to the purchasing members approximately percent of bkk’s payroll-related costs was attributable to the owner-managers the remaining approximately percent was attributable to support staff the owner-managers were employed by bkk to provide services to the purchasing members they received salaries and certain other fees from bkk they did not receive any other compensation_for their services as officers or directors of the members of the group messrs m kentris and baerwaldt were full-time employees of bkk mr g kentris an attorney who maintained an active law practice worked part-time for bkk all three owner- managers however received substantially identical salaries the owner-managers did not maintain time logs or written documents recording the hours that they spent working on behalf of any individual member of the group during the years at issue in consideration of the services received from bkk each of the purchasing members paid bkk a fee the bkk fees the following table lists the purchasing members and sets forth the bkk fees paid during each of the years in issue and the corresponding percentage that each such fee is of the total bkk fees for each year members kenco k-k tiffin dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number bryan --- --- big_number gmk inc big_number big_number big_number perrysburg restaurants inc bowling green restaurants inc wapak restaurants inc trenton avenue realty inc allentown road realty inc harding highway realty inc apollo drive realty inc bryan restaurants inc big_number big_number big_number big_number big_number big_number --- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number --- --- big_number total dollar_figure dollar_figure dollar_figure petitioners in these consolidated cases opinion i introduction petitioners are members of a commonly owned group of corporations the group of whom the purchasing members during one or more of the years in issue purchased management services from the 14th bkk management inc bkk each of the purchasing members deducted its payments to bkk for management services the bkk fees in order to clearly reflect the incomes of the purchasing corporations respondent has reallocated the bkk fees among the purchasing corporations generally respondent’s reallocation respondent has decreased the share of the bkk fees claimed by each petitioner petitioners argue that respondent’s reallocation is arbitrary capricious and unreasonable we must determine whether respondent abused his discretion in making his reallocation we must further determine whether any underpayments of tax are due to negligence or disregard of rules or regulations ii reallocation of deductions a code and regulations in pertinent part sec_482 provides in any case of two or more organizations trades_or_businesses owned or controlled directly or indirectly by the same interests the secretary may distribute apportion or allocate gross_income deductions credits or allowances between or among such organizations trades_or_businesses if he determines that such distribution apportionment or allocation is necessary in order to prevent evasion of taxes or clearly to reflect the income of any such organizations trades_or_businesses in pertinent part sec_1_482-1 income_tax regs provides the purpose of sec_482 is to place a controlled_taxpayer on a tax parity with an uncontrolled taxpayer by determining according to the standard of an uncontrolled taxpayer the true_taxable_income from the property and business of a controlled_taxpayer in pertinent part sec_1_482-1 income_tax regs provides the term true_taxable_income means the taxable_income or as the case may be any item or element affecting taxable_income which would have resulted to the controlled_taxpayer had it in the conduct of its affairs or as the case may be in the particular contract transaction arrangement or other act dealt with the other member or members of the group at arm's length in pertinent part sec_1_482-2 income_tax regs provides where one member of a group of controlled entities performs marketing managerial administrative technical or other services for the benefit of another member of the group at a charge which is not equal to an arm's length charge as defined in paragraph b of this section the district_director may make appropriate allocations to reflect an arm's length charge for such services paragraph b of sec_1_482-2 income_tax regs provides arm’s length charge for the purpose of this paragraph an arm’s length charge for services rendered shall be the amount which was charged or would have been charged for the same or similar services in independent transactions with or between unrelated parties under similar circumstances considering all relevant facts however except in the case of services which are an integral part of the business activity of either the member rendering the services or the member receiving the benefit of the services the arm's length charge shall be deemed equal to the costs or deductions incurred with respect to such services unless the taxpayer establishes a more appropriate charge in pertinent part sec_1_482-2 income_tax regs provides services are an integral part of the business activity of a member of a controlled_group where the renderer renders services to one or more related parties as one of its principal activities sec_1_482-1 income_tax regs provides the term 'controlled taxpayer' means any one of two or more organizations trades_or_businesses owned or controlled directly or indirectly by the same interests b burden_of_proof respondent’s authority to make allocations under sec_482 is broad 92_tc_525 affd 933_f2d_1084 2d cir 67_tc_224 55_tc_928 respondent’s sec_482 determination must be sustained absent a showing that he has abused his discretion 85_tc_754 affd 849_f2d_393 9th cir the determination of whether respondent abused his discretion presents a question of fact and petitioners bear the burden_of_proof rule a indeed in order for us to redetermine a deficiency attributable to sec_482 petitioners bear the heavier than normal burden of proving that respondent’s sec_482 allocation is arbitrary capricious or unreasonable bausch lomb inc v commissioner supra 88_tc_252 see also 104_tc_424 102_tc_149 neither the absence of tax_avoidance motives nor the existence of a business_purpose precludes respondent from reallocating costs under sec_482 in order to reflect clearly the respective incomes of members of the controlled_group 198_f2d_214 2d cir dealing with sec_45 i r c the precursor to sec_482 revg and remanding on this issue 16_tc_882 372_f2d_990 g d searle co v commissioner supra pincite c common_control petitioners are commonly owned corporations owned in equal shares by the owners either individually or with their respective spouses and are thus controlled taxpayers within the meaning of sec_482 see sec_1_482-1 income_tax regs d arm’s-length charges the parties have stipulated and we have found that the primary purpose of bkk is to provide management and administrative support services to the other members of the group bkk provided such services to the purchasing members and all of its costs were charged to the purchasing members as fees for those services thus we find that bkk rendered services to related parties as one of its principal activities as a consequence rendering services was an integral part of bkk’s business activity within the meaning of sec_1 b ii income_tax regs because of that the cost or deductions incurred by bkk with respect to the services rendered by bkk to the purchasing members and passed through to the purchasing members is not deemed equal to an arm's-length charge for those services see sec_1_482-2 income_tax regs instead an arm's-length charge is the amount that would have been charged for the same or similar services in independent transactions with or between unrelated parties under similar circumstances considering all the relevant facts the independent transactions standard id before concluding this discussion of arm's-length charges it is important to note that we are not here concerned with the arm's-length charge for the totality of services provided by bkk to the purchasing members for each year bkk's total yearly fees which respondent does not challenge but rather with the allocation of bkk's total yearly fees among the purchasing members e reasonableness of allocation respondent’s reallocation respondent’s reallocation is reflected in the statutory_notice_of_deficiency received by each petitioner each such notice contains one or more negative adjustments depending on the number of years in issue for management cost share expenses those adjustments are explained in substantially_similar language as follows i t is determined the management fee was paid under an agreement which is not at arm’s length therefore this expense is reallocated among the controlled corporations under sec_482 of the internal_revenue_code this action is necessary to clearly reflect the true_taxable_income of each controlled_corporation and to prevent income manipulation respondent called as a witness diane camper a revenue_agent for the internal_revenue_service ms camper is responsible for calculating the adjustments respecting management cost share expenses set forth in the notices of deficiency ms camper was questioned on cross-examination about the methodology she used to make those adjustments she testified that she made those allocations based on the gross_sales of the purchasing corporations making some adjustments with respect to time spent with respect to certain of the purchasing corporations that were merely real_estate holding_companies at trial respondent called as an expert witness sharon moore ms moore is a certified_public_accountant and a senior appraiser accredited by the american society of appraisers she is affiliated with alpha consulting alliance alpha and along with others affiliated with alpha prepared a report that was offered as her expert testimony the report the report was prepared in response to respondent’s request that alpha opine as to whether bkk's management cost fee allocation represented an arm's-length price to each of the purchasing corporations ms moore was of the opinion that the management costs allocated by bkk corporation for managerial and administrative services are not accurately allocated based on value-add sic to the operating restaurant entities ms moore also reached a conclusion as to a fair allocation of such costs ms moore was accepted by the court as an expert with respect to business valuation and her report was received into evidence as her expert testimony petitioners' allegations petitioners recognize that they must show that respondent abused his discretion they must show that respondent’s allocations are arbitrary capricious or unreasonable see eg bausch lomb inc v commissioner t c pincite ms camper testified that she allocated bkk's total yearly fees among the purchasing members based primarily on gross_sales with some adjustments with respect to the realty holding corporations which did not have any sales respondent's method although petitioners allege that their allocation which is based on the the case law interpreting sec_482 illustrates that there i sec_2 some ambiguity as to whether the taxpayer has the burden of proving that the amount of the allocation proposed by the commissioner is arbitrary capricious or unreasonable or the method or theory upon which the allocation was based is arbitrary capricious or unreasonable compare perkin-elmer corp subs v commissioner tcmemo_1993_414 theory was arbitrary and capricious with 96_tc_226 result was arbitrary and capricious and 372_f2d_990 same that ambiguity does not affect resolution of this case owner-managers' service hours is reasonable they have not directed any of their argument to proving that respondent's method produces an arbitrary capricious or unreasonable result to wit that gross_sales is not indicative of management and administrative services provided petitioners do however make a collateral argument assaulting respondent's method alleging that ms camper did not take into account certain unusual events that occurred during the years at issue which required bkk to provide unusual types and amounts of services to the affected purchasing members ms camper testified that she considered allocation methodologies based on both hours and gross_sales although she admitted that the top method would have been based on hours or time spent she was limited by the information available to her the owner-manager’s failure to maintain time logs or other documentation recording the allocation of their time spent among the purchasing members along with their failure to separately account for the time spent by support staff whose activities gave rise to percent of payroll-related costs made it impossible for her to determine the impact of the unusual events on the services provided using an hour-based allocation the unusual events include a fire at one of kenco' sec_3 restaurants that burned the restaurant to the ground on date and the subsequent construction of a new larger restaurant the owners razed tiffin realty's only restaurant and rebuilt a new facility in the owners remodeled bowling green's only restaurant and expanded the dining room of k-k's restaurant located on trenton ave in and bryan was incorporated on date and bryan's restaurant opened in date methodology petitioners have therefore failed to prove that respondent's method based as it was on gross_sales did not satisfy the independent transactions standard and thus reflect arm's-length charges for purposes of this case see supra sec ii d further petitioners did not even address the individual allocations resulting from respondent's method beyond arguing that they would be different had ms camper's method weighed the unusual events more heavily finally since the practice of the group was to separate real_estate ownership from restaurant operation the unusual events in question that involved the destruction or construction of improvements to real_property see supra note affected the real_estate holding_companies ms camper testified that in allocating management cost share expenses to the real_estate holding_companies she took into account not only those members' gross_sales which were very low but also some measure of the time spent with respect to those members undoubtedly management time was necessary to deal with the destruction and construction caused by the unusual events and to that extent ms camper did take account of the unusual events petitioners have not persuaded us that it was arbitrary capricious or unreasonable for ms camper to deal with the real_estate holding_companies as she did nor have petitioners for instance it was harding highway realty inc and not kenco that incurred the loss from the fire filed the claim received the proceeds from the insurance_company sold the property and received the proceeds therefrom and incurred the costs of building the new facility proposed a formula for quantifying the value of any additional management and administrative services necessitated by such unusual events therefore petitioners have failed to prove that the allocations resulting from respondent's method do not satisfy the independent transactions standard or reflect arm's-length charges petitioners' principal engagement at trial and on brief was with ms moore's allocation apparently due to their belief that respondent had abandoned his method in favor of ms moore's although the moore allocation differs from the amounts allowed by respondent in the notices of deficiency respondent is explicit in stating that he has not abandoned the notice and we believe relies on the moore allocation only to prove a reasonable allocation on the contingency that petitioners succeed in showing the respondent's allocation to be arbitrary capricious or unreasonable having concluded that petitioners have failed to carry their initial burden we need not consider petitioners' criticism of ms moores's allocation conclusion petitioners have failed to carry their burden of proving that respondent abused his discretion ie that the allocations resulting from respondent’s method were arbitrary capricious or unreasonable the management cost fee allocation determined in petitioners' notices of deficiency is therefore sustained iii accuracy-related_penalties in the case of an underpayment_of_tax required to be shown on a return sec_6662 and b impose a penalty in the amount of percent of the portion of the underpayment that is attributable to negligence or intentional disregard of the rules or regulations hereafter simply negligence negligence has been defined as lack of due care or failure to do what a reasonable and prudent person would do under like circumstances e g 98_tc_695 negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws or to exercise ordinary and reasonable care in the preparation of a tax_return it also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs respondent determined penalties under sec_6662 and b and petitioners assigned error to those determinations on brief however petitioners fail to identify those penalties as an issue in this case we assume that petitioners principally rely on our finding no deficiencies in tax to avoid the penalties in that tactic petitioners are not successful respondent’s notices of deficiency do not particularize petitioners’ negligence on brief respondent explains p etitioners were negligent in claiming deductions for management expenses that were solely based on petitioners’ ability to assume the cost of such expenses and that petitioners continued to do so even after they were informed by respondent’s agents that the method of determining such costs was arbitrary that explanation at least the first clause is not a model of clarity we deduce that respondent’s principal complaint is that petitioners were negligent in allocating the bkk fees on a basis that did not reflect the relative usage of bkk services by the purchasing members ms moore was of the opinion that petitioners' method of allocating the management cost share fee did not satisfy a value added standard ms moore opined that each restaurant showed profitability consistent with industry averages before the management cost share fee allocation but not after concluding that petitioners' allocation distorted the individual store performances and did not clearly reflect the economic_income of those locations petitioners claim the representations of hours spent by the owner managers is highly reliable and was neither rebutted nor impeached at trial we assume that petitioners’ claim is that the representation of hours spent by the owner-managers is reliable in the sense that it accurately reflects the hours spent with respect to each purchasing member petitioners state t he time allocation was based on historical experience was evaluated on a regular on-going almost daily basis by the owner managers was evaluated and adjusted at midyear based on actual experience and was recorded in contemporaneous_records kept in computer spreadsheets we thus assume that petitioners' implicit defense to the claim of negligence rests on the accuracy of their time allocations petitioners bear the burden_of_proof rule a petitioners have not carried that burden petitioners make much of the unusual events which occurred during the years at issue and which petitioners claim required bkk to dedicate unusual amounts of time to certain of the purchasing corporations those events however do not account for petitioners' allocations and the record does not support petitioners' contentions that the owner-managers spent most of their time working on behalf of k-k and kenco although no special projects required additional managerial attention for kenco's restaurants in unlike in the management cost fee allocated to kenco for was higher in absolute terms and only slightly lower in relative terms than the fee bkk charged to kenco in although petitioners do not claim that k-k required unusual management attention in as compared to its allocated fee was higher in both absolute and relative terms in than in it is telling that between and gmk's management cost fee allocation increased more than percent that percentage increase substantially exceeds the increases in the management cost fee allocated to the other members of the commonly controlled_group in relative terms gmk's share of the total bkk management cost fee allocation increased by a factor of seven during that period facts stipulated by the parties show that gmk's gross_receipts increased substantially as well during that period there were no unusual events or other requirements of gmk that justified a substantial increase in management services required in and as compared to additionally perrysburg which allegedly required minimal management services was charged dollar_figure in dollar_figure in and dollar_figure in petitioners did not provide any explanation in terms of services required by perrysburg from year to year that would account for those differences finally it defies explanation how wapak was not allocated any of bkk's management costs in petitioners allege that bkk's management costs were allocated using an allocation methodology predicated on the number of hours that the owners spent at or on behalf of each of the commonly controlled corporations wapak was incorporated and operating a taco bell restaurant in we suspect that wapak's insufficient cash- flow was the determinant factor in bkk's management's decision not to allocate wapak a management cost fee in petitioners claim that contemporaneous_records of time allocations were actually created maintained and used in making the petitioners’ allocations those records petitioners claim were inadvertently destroyed the only evidence of contemporaneous time records was ms borsani’s and mr g kentris’ testimony that mr g kentris’ allocations of the owner- manager’s hours for the upcoming year were recorded and served as the basis for allocating the bkk fees such forecasts even if recorded merely frame the problem the accuracy of petitioners’ estimates the recording of estimates does not make them any more or less accurate petitioners have failed to persuade us that the owner- managers’ time allocations accurately reflected the hours spent by them with respect to each purchasing member a close examination of petitioners’ unusual events argument along with a consideration of the allocations to perrysburg and wapak convinces us that petitioners' allocations were at best what petitioners’ counsel characterized them as during his examination of mr g kentris a guesstimation based on conversations between sic the owner-managers petitioners have failed to prove that they were not negligent in allocating the bkk fees according to petitioners' ability to assume the cost of such expenses respondent's determination of a sec_6662 penalty is therefore sustained decisions will be entered for respondent
